Howell, J.
The judgment in this case was rendered in the February term of the District Court for the parish of East Feliciana, and at the May term following, two of the defendants presented a petition for and obtained an order of appeal, without praying for a citation, and no citation was issued or served.
Only one of the defendants gave bond, which is in favor of plaintiff' alone, who has filed a motion in this Court, after the three judicial days following the return day, to dismiss the appeal on the ground of want of citation.
We cannot refuse the motion, under the circumstances. The appellee, not having been cited, was not notified of the day on which he should appear to answer the appeal. Citation is essential. 16 L. 50. 5 A. 115. 10 A. 650. 9 R. 2.
It is therefore ordered that the appeal be dismissed, with costs.